COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Latharian Devante Merritt v. The State of Texas

Appellate case number:    01-18-00607-CR

Trial court case number: 1465902D

Trial court:              Criminal District Court 2 of Tarrant County

        This Court issued an order on January 23, 2019, abating the appeal and remanding to the
trial court for preparation of findings of fact and conclusions of law concerning the denial of two
motions to suppress. The trial court filed a supplemental clerk’s record on February 28, 2019
containing these findings and conclusions.
       Accordingly, the appeal is reinstated on the active docket. The trial court’s motion for
extension of time to file these findings and conclusions until March 1, 2019 is dismissed as moot.
       Appellant’s brief is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: __March 5, 2019__